Citation Nr: 0922971	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from August 2001 
to January 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The competent evidence fails to establish that the Veteran 
currently suffers from a right knee disability related to her 
active duty service.

2. The competent evidence fails to establish that the Veteran 
currently suffers from a chronic lower back disorder, 
including degenerative joint disease (DJD), that was incurred 
during her active duty service or within one year of 
separation.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2008).

2. A lower back disorder was not incurred in or aggravated by 
the Veteran's active duty service, and service connection may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2005 letter 
expressly told her to provide any relevant evidence in her 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds a 
letter dated in June 2005 partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that she provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the June 2005 letter was sent to the 
Veteran prior to the August 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although the notice letter was sent after the 
initial adjudication of the Veteran's claims, the Board finds 
this error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a December 2006 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records and Social Security 
records are associated with the claims folder, as are private 
treatment from MFM Medical Clinic and Kemp Clinic.  The 
Veteran informed VA that she was treated at St. Michael's 
Covenant for her claimed disorders, and VA attempted to 
obtain these records.  However, VA could not obtain the 
records because St. Michael's charges a fee.  The Veteran was 
informed that it would be her responsibility to obtain these 
records in the June 2005 letter; however, VA has not received 
the records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding her claims.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence [she] should submit to 
substantiate [her] claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).   Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To establish service connection in this 
manner, the evidence must show that the Veteran suffers from 
a current disability as a result of an in-service event(s).  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A. Right Knee

As it pertains to her right knee, the Veteran has presented 
competent evidence that she suffers from a current knee 
disorder.  At her July 2005 VA medical examination, the 
Veteran was diagnosed with bilateral mineral calcification in 
her knees with effusion.

The Board also notes that the Veteran suffered from knee 
trouble during service.  According to her service treatment 
records, the Veteran slipped and fell, injuring her right 
knee, in December 2001.  The Veteran was diagnosed with a 
right knee contusion.  Earlier during service, in November 
2001, the Veteran was diagnosed with retropatellar pain 
syndrome.  

While the evidence demonstrates that the Veteran suffered 
from knee trouble both during and after service, the evidence 
does not demonstrate that the Veteran's current knee disorder 
is related to her in-service knee trouble or to her active 
duty service in general.  Neither the Veteran's in-service 
knee contusion nor her retropatellar pain syndrome was 
characterized as chronic.  Additionally, there is no 
competent medical evidence that the Veteran's current mineral 
calcification and effusion began in service or that it is 
related to her service.  In her July 2005 examination report, 
after thoroughly discussing the Veteran's treatment history, 
the VA examiner opined that it is not likely that the 
Veteran's current knee disorder is related to her active 
service.  The examiner also stated that the Veteran's current 
knee disorder is bilateral, which weighs against a finding 
that her disorder was incurred when she injured her right 
knee during service.  Finally, the examiner noted that the 
Veteran was able to pass her PT test after her injury, 
indicating that the injury was not chronic. 

The Board acknowledges that the examiner stated in her July 
2005 report that the Veteran did not suffer a knee injury 
while in the military.  However, immediately thereafter, the 
examiner discussed the December 2001 slip and fall injury, 
which occurred while the Veteran was on leave.  Thus, the 
Board finds that the statement does not detract from the 
credibility of the examiner's ultimate opinion, especially 
considering the examiner's reasoning, namely that the 
Veteran's current condition is bilateral and that the Veteran 
appeared fully healed after her December 2001 slip and fall 
injury.

The Board also acknowledges the Veteran's statements that her 
current knee disorder is related to her active duty service.  
However, as a layperson, the Veteran is not competent to draw 
such a conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  

In sum, the Board finds that a preponderance of the evidence 
is against the Veteran's claim.  While the Veteran has 
presented competent evidence that she currently suffers from 
a right knee disorder, and that she suffered a knee injury 
during service, there is no competent evidence that the 
Veteran's current knee disorder is a continuation of her in-
service knee injury or that it is otherwise related to 
service.   Since a preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt rule does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

B. Lower Back

With respect to her claim for service connection for her 
lower back, the Veteran has presented competent evidence that 
she currently suffers from a chronic back disorder.  At her 
July 2005 VA exam, the Veteran was diagnosed with 
degenerative joint disease (DJD) of the lumbar spine.  

Additionally, the Board notes that the Veteran has previously 
been diagnosed with other back-related disorders.  In 
November 2002, the Veteran was diagnosed with intervertebral 
disk disorder of the lumbar spine.  Also, in December 2002, 
the Veteran was diagnosed with an acute lower back strain.  
However, neither of these diagnoses was characterized as 
chronic.  

While the Veteran has presented competent evidence of a 
current chronic lower back disorder, there is no competent 
evidence that DJD began during service or was diagnosed 
within one year of separation from service.  Further, a 
preponderance of the evidence weighs against a finding that 
the Veteran's current DJD is related to service.  The 
Veteran's service treatment records are negative for back 
related complaints.  Although the service treatment records 
contain a letter written by the Veteran complaining of back 
pain, this letter is dated in December 2002, nearly a year 
after the Veteran separated from service.  Thus, the letter 
does not constitute documentation of in-service complaints.

Further, the July 2005 VA examiner opined that the Veteran's 
DJD is not likely related to military service.  The examiner 
explicitly noted that the Veteran did not have a diagnosed 
back injury during service was able to pass her PT test in 
January 2002, the month of her separation from service.

The Board again acknowledges the Veteran's statements that 
her current back disorder is related to her active duty 
service.  However, as with her knee, the Veteran is not 
competent to draw such a conclusion.  See Espiritu, 2 Vet. 
App. at 495.  

The Board also notes that a private medical examiner opined 
in November 2002 that the Veteran suffered from 
intervertebral disk disorder related to her military service.    
However, the Board finds that this opinion is not as 
probative as the July 2005 opinion because it is based solely 
on the Veteran's recitation of the her slip and fall injury 
and does not consider the lack of a back-related complaints 
made by the Veteran contemporaneous to the accident.

Additionally, medical evidence dated during the period of the 
Veteran's current appeal does not indicate that she currently 
suffers from intervertebral disk disorder.  Without 
confirming evidence that the Veteran has suffered from 
intervertebral disk disorder during the appeal period, 
service connection may not be granted based on that 
diagnosis.   Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). 

In sum, while the Veteran has presented competent evidence 
that she currently suffers from a lower back disorder, there 
is no competent evidence that the Veteran suffered from a 
back disorder during service.  Further, a preponderance of 
the evidence is against a finding that the Veteran has 
suffered from a lower back disorder related to her active 
duty service during the period of the appeal.  Since a 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt rule does not apply and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a lower back disorder 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


